DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a measurement result acquiring unit in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuasa et al (US Patent No. 5,751,584).
Regarding claim 1; Yuasa et al discloses a component machining apparatus (e.g., inspection device @ figures 1-2) comprising:
a measurer (45, 49 @ figure 2) configured to measure a three-dimensional shape of a manufactured component (e.g., product’s shape @ figures 4 and 7) among components of a structure (W @ figures 4-5: e.g., product’s shape and processing material’s shape in three dimensional shape), the manufactured component (e.g., product’s shape @ figure 4) being manufactured earlier than a component of interest (e.g., processing material’s shape @ figures 4 and 6); 
a measurement result acquiring unit (e.g., image processor 47 @ figure 2), coupled to the measurer (45, 49 @ figure 2), configured to acquire a measurement result; and
a machining data generator (e.g., CAD/CAM 51 @ figure 2) configured to generate machining data of the component of interest (e.g., processing material’s shape @ figures 4 and 6) on a basis of product’s shape @ figures 4 and 7) that has been acquired by the measurement result acquiring unit (47 @ figure 2). See figures 1-11
 
    PNG
    media_image1.png
    1350
    919
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale

Regarding claim 2; Yuasa et al discloses the measurement result acquiring unit (47 @ figure 2) is configured to acquire the measurement result obtained by the measurer (45, 49 @ figure 2) measuring the manufactured component (e.g., product’s shape @ figures 4 and 7) in an attitude in assemblage (figures 4 and 7).
Regarding claims 3-4; Yuasa et al discloses further comprising: a machining device (NC device 52 @ figure 2) configured to machine a workpiece (W @ figure 2) on a basis of the machining data (table a and b @ figure 5) so as to manufacture the component of interest (e.g., processing material’s shape @ figures 4 and 6).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al (US Patent No. 5,751,584) in view of Tanigawa et al (US 2016/0224015).
Regarding claims 5-6; Yuasa et al discloses all of feature of claimed invention except for the workpiece includes an excess in a region to be coupled to the manufactured component. However, Tanigawa et al teaches that it is known in the art to provide for the workpiece (W @figure 9) includes an excess in a region (figure 9 and paragraph [0082]) to be coupled to the manufactured component (TS @ figure 9). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine component machining apparatus of Yuasa et al with limitation above as taught by Tanigawa et al for the purpose of improving a drastic change in the advancing direction of the tool with respect to a workpiece can be avoided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Morita et al (2014/0233839) discloses a numerical control apparatus 1 is an apparatus that controls an NC machine tool 30 by using an NC program.  The numerical control apparatus 1 checks whether interference (collision) occurs in each combination of the components constituting the NC machine tool 30, a tool (rotating tool) 4, a material, and a jig, wherein the tool 4 and components other than the tool 4 interfere with each other, the numerical control apparatus 1 in the present embodiment generates a three-dimensional shape of the tool 4 by using the image data of the tool 4.
2) Griggs et al (20130282162) discloses apparatus and method for dimensional metrology comprising a machine tool program for performing coordinate measurements and generating from a 
3) Sato et al (2011/0246132) discloses a machine motion trajectory measuring device and particularly to a device for measuring a machine motion trajectory in a numerically controlled machine tool or robot.
4) Yoda et al (2002/0000047) discloses a work form-measuring method and device comprises a coordinate-measuring machine and a coordinate-measuring machine, which are capable of measuring the forms and dimensions of a work machined by a machine tool such as a machining center, immediately after the machining, by a coordinate-measuring machine such as a three-dimensional coordinate measuring machine, to shorten the production line tact including the measurement, and then to carry out the feedback of the measured data promptly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






March 8, 2021

							/SANG H NGUYEN/                                                                                            Primary Examiner, Art Unit 2886